SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For The Quarterly Period Ended September 30, 2004 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT Commission File Number 33-2775-A TECHNICAL VENTURES INC. [ ] Accelerated Filer [X] Is Not an Accelerated Filer (Exact Name of Small Business Issuer As Specified In Its Charter) New York 13-3296819 (State Or Other Jurisdiction Of Incorporation Of Organization) (I.R.S. Employer
